Citation Nr: 0620288	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-31 294	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury.  

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for bilateral leg 
disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1980 to January 1983 and from January 1983 to 
November 1984.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Denver, Waco Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service 
connection for bilateral knee and leg disorders and continued 
to rate the residuals of a left foot injury as 10 percent 
disabling.  
In August 2004, the veteran had perfected his appeal in 
regards to the increased rating issue.  Although he timely 
filed a notice of disagreement in regards to service 
connection for the bilateral knee and leg disorders, the RO 
responded with issuing another rating decision on the matter 
in September 2005.  By January 2006, the veteran perfected 
his appeal in regards to the service connection issues.  All 
issues stated on the previous page have been merged and are 
now before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
The veteran has sought regular treatment for residuals of a 
left foot injury and for complaints of bilateral knee and leg 
disorders while he has been incarcerated in the Texas 
Department of Criminal Justice.  The last dated record 
associated with the claims file is from February 2005.  As 
more recent records may contain additional information that 
may have a bearing on the veteran's claims, they must be 
obtained.   

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to obtain a medical nexus 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Here, the veteran's service medical records include 
treatment for a left knee injury that was diagnosed as 
probable medial collateral ligament strain and complaints of 
a history of pain in the calves and the leg(s) for 9 months.  
Post service medical records include periodic treatment from 
the Texas Department of Criminal Justice Medical 
Department/Price Daniel Unit for status post reconstruction 
of the anterior cruciate ligament of the left knee, 
chronically dislocating right patella, and complaints of pain 
the legs and calves (also diagnosed as mild venous 
insufficiency).  As the veteran has had similar complaints 
and treatment both in service and post service, a VA exam is 
indicated.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that VA has an obligation to afford 
veterans/claimants an examination even when there are 
complicating factors (such as the veteran's incarceration) 
requiring extraordinary measures to have an examination 
conducted. See Bolton v. Brown, 8 Vet. App. 185, 189-90 
(1995).

In a July 2005 statement, the veteran indicated that the 
residuals of his left foot injury have increased in severity.  
As more than two years have passed since he was last 
examined, a contemporaneous VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain the most recent 
related treatment records from the Texas 
Department of Criminal Justice Medical 
Department/Price Daniel Unit.

2.  All appropriate attempts should be 
made to have the veteran undergo the 
necessary VA examinations.  If the veteran 
is incarcerated at the time of the 
examination, the RO/AMC should tailor its 
assistance to the veteran by either: (a) 
attempting to arrange transportation of 
the veteran to a VA facility for 
examination (he has been previously 
examined at Big Spring VA Medical Center); 
(b) contacting the Texas Department of 
Criminal Justice (or current custodian of 
the veteran) and having their personnel 
conduct an examination according to VA 
examination worksheets; or (c) sending a 
VA examiner to the correctional facility 
to conduct the examination.  In the event 
an examination cannot be scheduled, the 
RO/AMC should document for the record the 
steps undertaken to obtain examination of 
the veteran.

3.  If a VA examination is possible, then 
the veteran's claims file must be reviewed 
by an appropriate examiner in conjunction 
with the examination and noted for the 
record.

The examiner should determine the current 
severity of the service-connected 
residuals of a left foot injury.  All 
signs and symptoms of the service-
connected residuals of a left foot injury 
should be described in detail.  The rating 
schedule should be provided to the 
examiner so that all information necessary 
for rating such disability will be 
included in the examination.

The same examiner should also ascertain 
the likely etiology of any current 
bilateral knee and leg disorders. The 
examiner should specifically opine whether 
it is at least as likely as not that any 
current bilateral knee and leg disorders 
were caused by and event or injury in 
service. The examiner should explain the 
rationale for any opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Bo[ard of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


